UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4165


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS MARK GILBERT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cr-00296-TDS-1)


Submitted:   October 14, 2015             Decided:   October 22, 2015


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas Mark Gilbert pleaded guilty, pursuant to a written

plea agreement, to possessing child pornography, in violation of

18 U.S.C. § 2252A(a)(5)(B), (b)(2) (2012).                      On appeal, Gilbert

challenges the district court’s imposition of a 15-year term of

supervised release as substantively unreasonable.                    We affirm.

       This    court   reviews       a    sentence’s    reasonableness         under    “a

deferential      abuse-of-discretion             standard.”        Gall    v.     United

States, 552 U.S. 38, 41 (2007).                    The sentence imposed must be

“sufficient, but not greater than necessary,” to satisfy the

purposes of sentencing.          18 U.S.C. § 3553(a) (2012).               We apply a

presumption of reasonableness on appeal to a within-Guidelines-

range sentence.        United States v. Helton, 782 F.3d 148, 151 (4th

Cir.   2015)     (affirming      substantive        reasonableness        of    lifetime

term of supervised release in possession of child pornography

appeal).       “Such a presumption can only be rebutted by showing

that   the     sentence   is    unreasonable         when    measured     against      the

§ 3553(a) factors.”            United States v. Louthian, 756 F.3d 295,

306 (4th Cir.) cert. denied 135 S. Ct. 421 (2014).

       After    reviewing      the       record,   we   conclude    that       Gilbert’s

sentence was substantively reasonable.                      His term of supervised

release fell within his Guidelines range and was well below the

lifetime term of supervised release advocated by the Government

and probation office.           The court weighed the seriousness of the

                                             2
offense,    Gilbert’s         criminal    history,    his       need    for    substance

abuse and sex offender treatment, and his age in assigning this

term,      and      Gilbert      has      not   rebutted          its     substantive

reasonableness.

     Accordingly, we affirm the district court’s judgment.                             We

dispense     with      oral     argument    because       the     facts       and   legal

contentions      are   adequately        presented   in     the    materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           3